Citation Nr: 1614310	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder/arm disorder.

2.  Entitlement to service connection for glaucoma in both eyes.

3.  Entitlement to service connection for residuals of a right foot injury.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to an initial compensable rating for onychomycosis with dystrophy of all toenails.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.

8.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine, prior to November 8, 2013.

10.  Entitlement to an initial rating in excess of 50 percent prior to November 20, 2012, and a rating in excess of 70 percent from that date, for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to August 1994.  Awards included the Combat Infantry Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision.  In May 2010, the Veteran filed a notice of disagreement (NOD), inter alia, with respect to the denial of service connection for a right shoulder or arm disorder, glaucoma of both eyes, residuals of a right foot injury, and hearing loss.  He also disagreed with the initial disability ratings assigned, each effective from November 27, 2009, for tinnitus (10 percent), right and left knee patellofemoral pain syndrome (each 10 percent), degenerative disc disease of the thoracolumbar spine (10 percent), and PTSD (10 percent).  A statement of the case (SOC) was issued in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

In an April 2011 rating decision, the RO recharacterized the PTSD disability as PTSD with depression and assigned a higher, initial 50 percent rating, effective November 27, 2011.  

In May 2014 correspondence, the Veteran expressed his desire to withdraw from appeal all issues except for the claim involving PTSD.

Subsequently, an October 2014 rating action increased the rating assigned for the thoracolumbar spine disability to 40 percent, effective November 8, 2013.

In April 2015, the Veteran and his spouse testified during a hearing before a Decision Review Officer (DRO) at the RO; and, in January 2016, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.

Following the April 2015 DRO hearing, in a June 2015 rating decision, the Veteran was awarded a higher, 70 percent rating for PTSD with depression, effective November 20, 2012.  Inasmuch as higher ratings are assignable before and after that date, and a veteran is presumed to seek the maximum, available benefit for a disability, the Board has recharacterized the claim involving the evaluation of PTSD with depression to encompass the matters of a higher rating at each stage (as reflected on the title page).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating his desire to withdraw from appeal his claims for service connection for a right shoulder or arm disorder, glaucoma in both eyes, residuals of a right foot injury, and hearing loss; and his claims for higher disability ratings for onychomycosis with dystrophy of all toenails, tinnitus, right and left knee patellofemoral pain syndrome, and degenerative disc disease of the thoracolumbar spine.

2.  In July 2015, prior to the promulgation of an appellate decision, the Veteran submitted an "Appeals Satisfaction Notice," indicating his desire to withdraw from appeal the remaining issue addressed  in the recent supplemental statement of the case (SSOC) (issued in June 2015 on the evaluation of PTSD with depression).

3.  Probative evidence of record establishes that the Veteran filed the July 2015 withdrawal of his claim for higher ratings for PTSD with the knowledge that VA would discontinue further development actions and consideration of the appeal and with the intention of no longer pursuing disability ratings higher than those assigned.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal are met as to the claim for service connection for a right shoulder or arm disorder, glaucoma in both eyes, residuals of a right foot injury, and hearing loss; and as to the claim for initial higher ratings for onychomycosis with dystrophy of all toenails, tinnitus, right and left knee patellofemoral pain syndrome, and degenerative disc disease of the thoracolumbar spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal are met as to the claim initial rating in excess of 50 percent prior to November 20, 2012, and a rating in excess of 70 percent from that date, for PTSD with depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In the present case, in an May 2014 statement, the Veteran withdrew from appeal the claims for service connection for a right shoulder or arm disorder, glaucoma in both eyes, residuals of a right foot injury, and hearing loss; and the claims for higher ratings for onychomycosis with dystrophy of all toenails, tinnitus, right and left knee patellofemoral pain syndrome, and degenerative disc disease of the thoracolumbar spine.  Hence, with respect to such claims, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.

Following an April 2015 DRO hearing (during which the evaluation of  the Veteran's PTSD with depression was addressed), the DRO issued a June 2015rating decision assigning a higher, 70 percent rating for PTSD with depression, effective November 20, 2012.  A supplemental SOC (SSOC) was issued to the Veteran and his previously appointed national service representative the following day; enclosures included an "Appeals Satisfaction Notification."  On July 27, 2015, the RO mailroom received an Appeals Satisfaction Notice, signed by the Veteran on July 17, 2015; the notice was mailed in an envelope from a County Veterans Affairs Officer and post-marked July 23, 2015.  The Appeals Satisfaction Notice reads as follows:

I have received the recent correspondence regarding the decision to grant one or more of my issues on appeal.  Based on the decision rendered, I am satisfied and wish to withdraw all remaining issues associated with this appeal.  By signing and submitting this form, I am asking to withdraw all remaining issue(s) contained in my recent Statement of the Case (SOC)/Supplemental Statement of the Case (SSOC) and ask the regional office of jurisdiction to discontinue further development actions associated with this appeal.  

Please return this document if you no longer want to pursue the remaining items contained in your [SOC]/[SSOC].

On the same date that the Veteran's Appeals Satisfaction Notice was received in the RO's mailroom (July 27, 2015), the RO certified the appeal to the Board (via VA Form 8, Certification of Appeal).  In an August 2015 letter, the Board notified the Veteran that his claims file had been received and his appeal had been formally placed on the Board's docket.  

Meanwhile, in January 2015, the Veteran contacted the RO by telephone stating he intends to apply for compensation/pension benefits under the Fully Developed Claims Program and that he was making the statement to preserve his effective date for entitlement to benefits.  A February 2015 RO letter to the Veteran enclosed a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, and advised him that he needed to reply within one year.

Then, in October 2015 the Veteran appointed the current national service organization as his representative.

During the January 2016 Board hearing, the undersigned identified the only issue certified for appeal and identified for the record the explanation to the Veteran during the pre-hearing conference that there appeared in the file to be a withdr2awal of the remaining claim.  Noting that the July 2015 Appeals Satisfaction Notice letter signed by the Veteran "stated that you wanted to withdraw your claim," the Veteran's representative suggested, "It appears that you may not have realized what it was that you were signing at the time," and asked the Veteran to explain his intention at the time.  Under oath, the Veteran testified that his intent was to continue with the appeal, but he did not "understand exactly the paperwork that [he] filled out and signed."  He stated he did not remember talking with his former representative about the document.

However, the Veteran did recall signing the document and acknowledged that during the pre-hearing conference he had stated that after receiving some notification from the Board, he was curious because he had signed the document, further acknowledging, "Right, maybe I did" have some idea of what he was signing and that the appeal was probably over.  Finally, before accepting testimony regarding the merits of the issue certified to the Board, the undersigned advised the Veteran that the issue on appeal "is subject to my determination that we have jurisdiction over it, [and]....[i]f I find that this constitutes a valid withdrawal, then we don't have jurisdiction.  I will dismiss the appeal."  

Considering the evidence of record, the Board finds that the Veteran knowingly and intentionally withdrew his appeal for the issue of entitlement to higher initial ratings for PTSD with depression.  He had previously withdrawn nine other issues on appeal in May 2014, and as those issues were not included for consideration during either the April 2015 DRO hearing or in the June 2015 SSOC, the Board concludes he had actual knowledge of the effect his withdrawal had on those issues.  Notably, during the DRO hearing, the Veteran confirmed on the record that the issue remaining on appeal, a claim for higher rating for PTSD with depression, was correct.  Given this history and the June 2015 context of being awarded a higher disability rating, the Board finds the Veteran's action in returning the Appeals Satisfaction Notice demonstrates his intention to withdraw his appeal with respect to the remaining claim on appeal.

Moreover, the Board observes that the Veteran completed high school, retired as a command sergeant major (CSM) after 24 years of military service, obtained an associate's degree, and worked as an ROTC Instructor for nearly ten years prior to his 2014 Army retirement.  The record does not demonstrate that the Veteran has an educational or cognitive deficit such that he is unable to read or comprehend the language contained in the Appeals Satisfaction Notice, which he signed and dated and returned to the RO following the favorable award of the 70 percent rating for PTSD with depression.

The Board further observes that the evidence of record appears to reflect the Veteran's rather sophisticated understanding of the VA claims process.  In this regard, the Board notes that he called the RO in January 2015 to communicate his intent to file an informal claim and to preserve his effective date for entitlement to benefits.  Also, his communications to VA following various adjudicative actions have been clear, coherent, and timely.  In addition, while the Veteran had requested a Board hearing in Washington, D.C., due to severe weather conditions, he arranged to have the January 2016 hearing conducted via video conference, instead.  
 
Accordingly, as the July 2015 Appeals Satisfaction Notice was promptly mailed to VA after the DRO's favorable action awarding a higher rating for PTSD with depression (the evaluation of which was the only claim then remaining on appeal), included the Veteran's name and claims file number, and included a statement that he wished to withdraw the appeal, the Board finds the criteria for withdrawal of the appeal as to the issue of entitlement to higher ratings for PTSD with depression are met.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  Hence, with respect to this claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must also be dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a right shoulder/arm disorder is dismissed.

The appeal as to the issue of entitlement to for service connection for glaucoma in both eyes is dismissed.

The appeal as to the issue of entitlement to for service connection for residuals of a right foot injury is dismissed.

The appeal as to the issue of entitlement to service connection for hearing loss is dismissed.

The appeal as to the issue of entitlement to an initial, compensable rating for onychomycosis with dystrophy of all toenails is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine, prior to November 8, 2013, is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent prior to November 20, 2012, and a rating in excess of 70 percent from that date, for  PTSD with depression is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


